Title: From Thomas Jefferson to Martha Jefferson Randolph, 28 January 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My ever dear  Martha 
                     
                     Washington Jan. 28. 05.
                  
                  Your letter of the 11th. recieved here on the 15th. is the last news I have of you. mr Randolph having written to mr Coles that he should be here on the 15th. & not having come, & no letter from you by that post, I was thrown into inexpressible anxiety lest a relapse into your complaint should have called him to Edgehill. from this I was not relieved till three days ago when a letter from mr Burwell (in Richmond) to mr Coles mentioned incidentally that mr Randolph had been detained there longer than he expected. the continuance too of this dreadful weather is an additional cause of fear for you. the ground had just got uncovered with a snow which had covered it 24. days, when yesterday another fell of 6. or 8. I. deep, and the weather, tho’ now fair, is very severe. I hope you will not expose yourself to a renewal of the inflammatory complaint. that of the stomach must be opposed by a strict attention to what you find it digests most easily, and to a course of exercise for strengthening the system generally and invigorating the stomach with that. I hope by the post of tomorrow morning to hear your recovery is confirmed, but at any rate to know your exact situation. kiss our dear children for me, among whom I wish so anxiously to be and be assured of my tenderest affections.
                  
                     Th: Jefferson 
                     
                  
               